Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 01/12/2022.
Claims 34-52 are currently pending.
Claims 1-33 are canceled in a preliminary amendment.
Claims 34, 39, 42-43, 47, 50 are currently amended.
Claims 34-52 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 34-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10826573 B2. 
The conflicting claims are identical, and are not patentably distinct from each other. Claims 34, 42 and 50 merely broadens claims 1, 9, 17 by omitting limitations, such as “receiving, by the WTRU, Downlink Control Information (DCI) including an indicator indicating: (2) rank information”.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
color-coded for easy comparison.

Claim # in Application (17/022,841)
Claim # in Patent No. US 10826573 B2
34. (Currently Amended) A method of uplink (UL) transmission implemented by a Wireless Transmit/Receive Unit (WTRU) using a plurality of Sounding Reference Signals (SRSs), the method comprising:
 measuring, by the WTRU, one or more downlink (DL) reference signals (RSs); 


precoding, by the WTRU, the plurality of SRSs using first precoding information which is based on the measured one or more DL RSs;  
transmitting, by the WTRU to a network entity, the plurality of SRSs that are precoded; receiving, by the WTRU, Downlink Control Information (DCI) including an indicator 
precoding, by the WTRU, UL data using the indicated second precoding information; and 

transmitting, by the WTRU, UL data precoded using the indicated second precoding information. 


   A method of uplink (UL) transmission implemented by a Wireless Transmit/Receive Unit (WTRU) using a plurality of Sounding Reference Signals (SRSs), the method comprising: 
measuring, by the WTRU, a plurality of downlink (DL) reference signals (RSs); determining, by the WTRU, first precoding information using the measured DL RSs; 
precoding, by the WTRU, the plurality of SRSs using the determined first precoding information; 

transmitting, by the WTRU to a network entity, the plurality of SRSs that are precoded; receiving, by the WTRU, Downlink Control 
(1) second precoding information based on the precoded SRSs sent from the WTRU, and (2) rank information; and 
transmitting, by the WTRU, UL data precoded using the second precoding information. 

2
36
3
37
4
38
5
39
6
40
7
41
8
42
9
43
10
44
11
45
12
46
13
47
14

15
49
16
50
17
51
18
52
19
53
20




Response to Amendment
Applicant's request for reconsideration of the 35 USC § 103 rejection in the previous Office action is persuasive and, therefore, said 35 USC § 103 rejection is hereby withdrawn.

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive. 
Double Patenting Rejection 
Examiner respectfully disagrees with Applicant’s argument that “Applicant believes that the claim amendments to the claims overcome this non-statutory double patenting rejection”. This is because Examiner believes the outstanding ODP rejection is still, if not more, applicable post amendment (see rejection above).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419